The opinion of the court was delivered December 15,1853, by
"Woodward, J.
— The case of the Borough of West Philadelphia, 5 W. & S. 281, was ruled on the Act of Assembly of 1st April, 1834, the first section of which limited the powers of the Quarter Sessions, to the incorporation of “any town or village within their respective jurisdictions, containing not less than three hundred inhabitants.” But by the 21st section of the Act of 31st April, 1851, the Quarter Sessions have power to incorporate boroughs without regard to the population thereof, and this case arises under the latter act. It is impossible to doubt that the Court of Quarter Sessions has power to incorporate a borough of the dimensions of Sewickley, and that is all we are called on to decide. The soundness of the discretion exercised is not a subject of review on certiorari.
The decree is affirmed.